Citation Nr: 1550427	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-50 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased for left thumb amputation and re-implantation with nerve sensory loss, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left knee strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to October 1987 and from March 1988 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record raises the issue of entitlement to a compensable rating for a left forearm surgical scar in the Veteran's May 2014 correspondence noting that the service-connected scar must remain covered due to irritation as a result of rubbing on equipment used at work.  The issue has not been adjudicated by the agency of original jurisdiction (AOJ) and the Board does not have jurisdiction over it.  As such, the issue is REFERRED for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected left thumb amputation and re-implantation with nerve sensory loss, and left knee strain.  In his May 2014 correspondence, the Veteran indicated that both his left thumb disability and left knee strain are worse than reflected in the current evaluations assigned, and are worse since VA examination in January 2014.  

The Board notes that the Veteran's service-connected left thumb disability is rated under hyphenated Diagnostic Code 5152-5224.  The hyphenated diagnostic code is intended to show that the Veteran's disability contains symptoms related to amputation of the thumb (Diagnostic Code 5152) and ankylosis of the thumb (Diagnostic Code 5224).  A note to Diagnostic Code 5224 also directs the rater to consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

In his August 2009 notice of disagreement, the Veteran stated that numbness from his left thumb amputation and re-implantation with nerve sensory loss radiates to his left arm resulting in decreased grip strength.  In his May 2014 correspondence, the Veteran noted that it was becoming increasingly more difficult to grasp items due to his left thumb disability resulting in increased occupational impairment in association with his job as a letter carrier.  

In addition, the Veteran's left knee strain is rated under Diagnostic Code 5260-5024, based on arthritis and limitation of flexion.  The Board notes that although the January 2014 VA examination report notes no assistive device was used for locomotion, the Veteran stated that he requires the use of a cane for walking more than short distances, has a permanent disability placard issued by the Department of Motor Vehicles due to his limited mobility, and is in need of a new brace for his left knee.  

In view of the evidence and the Veteran's assertions, the Board finds a contemporaneous VA examination is warranted to determine the current severity of his service-connected left thumb amputation and re-implantation with nerve sensory loss, and his left knee disability.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since April 2014.  

2.  Schedule the Veteran for a VA left hand/thumb examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

In addressing the severity of the Veteran's left thumb amputation and re-implantation with nerve sensory loss, the examiner is directed to describe whether there is resulting limitation of motion of other digits or interference with overall function of the hand.  The examiner must comment on the Veteran's lay statements as to symptoms addressing the factors of disability and functional loss resulting in occupational impairment.  

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA left knee examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

In addressing the severity of the Veteran's left knee disability, the examiner is directed to determine range of motion of the left knee and describe whether there is weakness, fatigability, incoordination, or pain on movement of the left knee.  To the extent any of these factors result in decreased functional motion, such decreased range of motion should be expressed in degrees.  In addition, the examiner should comment on whether there is lateral instability or recurrent subluxation.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

